Exhibit 10.58
AMERICAN RAILCAR INDUSTRIES, INC.
2005 EQUITY INCENTIVE PLAN
STOCK APPRECIATION RIGHTS AGREEMENT
Name of SARs Holder:
Grant Date:
Total Number of SARs:
Exercise Price Per SAR:
SAR Term/Expiration Date:
Pursuant to and in accordance with the American Railcar Industries, Inc. 2005
Equity Incentive Plan, as amended from time to time (the “Plan”), this Stock
Appreciation Rights Agreement (the “Award Agreement” or “Agreement”) evidences
the issuance to the person named above (the “SARs Holder”) by American Railcar
Industries, Inc. (the “Company”), effective as of the date set forth above, of
stock appreciation rights (the “SARs”). Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Plan.
1. Vesting Schedules.
Subject to the Plan and the other terms and conditions of this Agreement, the
number and percentage of the Total Number of SARs (as it may be adjusted from
time to time) shall vest on the respective dates indicated below:

                      # of Total     % of Total Number of   Vesting Date   SARs
Vested     SARs Vested    
 
            25 %
 
            50 %
 
            75 %
 
            100 %

One half of your SARs shall vest in 25% increments on the first, second, third
and fourth anniversaries of the grant date, as indicated above. The remaining
half of your SARs shall similarly vest in 25% increments on the first, second,
third and fourth anniversaries of the grant date, but only if the closing price
of the Company’s common stock achieves the specified price target set forth
below for twenty trading days during any sixty trading day period during the
twelve month period preceding the applicable anniversary date. If the Company’s
common stock does not achieve the specified price target for twenty trading days
during any sixty trading day period in the applicable twelve month period, then
the corresponding number and percentage of performance-based SARs will not vest
and shall be irrevocably cancelled. Each holder must further remain employed by
the Company through each anniversary of the grant date in order to vest in the
corresponding number of SARs. All SARs shall have a seven-year term.

 

 



--------------------------------------------------------------------------------



 



Below are the target prices for each 12 month period ending on:
March 3, 2010:
March 3, 2011:
March 3, 2012:
March 3, 2013:
2. Exercise. The SARs issued to the SARs Holder shall be exercisable by delivery
of an exercise notice in the form attached hereto as Exhibit A (the “Exercise
Notice”), which shall state the election to exercise the SARs, the number of
SARs being exercised (the “Exercised SARs”) and the SARs Holder’s agreement with
respect to certain representations and agreements. The SARs shall be deemed to
be exercised upon receipt by the Company of such fully executed Exercise Notice.
The SARs may be exercised only in accordance with the Plan and the terms of this
Agreement. Upon the exercise of any SARs, the SARs Holder shall be paid by the
Company within three (3) business days of exercise, in cash, an amount equal to
the excess, if any, of (A) the aggregate Fair Market Value in respect of which
the SARs are exercised, determined as of the time of such exercise, by the
average high and low stock price on the Exercise day, over (B) the aggregate
Exercise Price Per SAR of the SARs being exercised. No payments shall be made
pursuant to the exercise of any SARs unless the issuance and exercise of the
SARs complies with applicable laws, the Plan and this Award Agreement.
3. Adjustments. In accordance with Section 3(c) of the Plan, the total number of
SARs and the Exercise Price Per SAR shall be adjusted from time to time to
reflect changes in the Company’s capitalization and for certain other events as
expressly set forth in the Plan.
4. No Rights as Stockholder. Neither the issuance of SARs nor any action taken
hereunder or thereunder or pursuant hereto or thereto shall be construed as
(i) giving the SARs Holder any equity or interest of any kind in the Company or
in any assets of the Company or any of its subsidiaries, or (ii) creating a
trust of any kind or a fiduciary relationship of any kind between the SARs
Holder and the Company or any of its subsidiaries. The SARs Holder shall not
have, in respect of the SARs or otherwise, any right to acquire or receive
shares of common stock or other securities of the Company or any of its
subsidiaries pursuant to the Plan or this Award Agreement or otherwise, shall
not have any right to any adjustment or change hereunder as a result of any
issuance of stock or other securities by the Company or any of its subsidiaries,
and he or she shall not be deemed for any purpose to be a shareholder of the
Company or any of its subsidiaries.
5. Termination. Any vested SARs shall be exercisable for ninety (90) days after
the SARs Holder’s employment with the Company (which for purposes of this Plan
shall include employment with the Company and its direct and indirect
consolidated subsidiaries) is terminated without Cause (as defined in the Plan);
provided, however, if the employment is terminated by the Company for Cause, the
SARs shall terminate immediately. In the event of the termination of employment
of the SARs Holder with the Company for any reason whatsoever, any Unvested SARs
shall cease to exist on such date and be extinguished and be of no further force
or effect. Upon the SARs Holder’s death, any vested SARs may be exercised for a
period of twelve (12) months from the date of termination of employment.
Notwithstanding anything to the contrary in the foregoing, in no event may any
SARs be exercised after the Expiration Date set forth above or as otherwise
provided in the Plan.

 

2



--------------------------------------------------------------------------------



 



6. Non-Transferable by the SARs Holder. Except by will or the laws of descent,
the SARs and all rights, title and interest therein granted hereunder are not
transferable by the SARs Holder, directly or indirectly, by sale, assignment,
pledge, hypothecation, transfer or otherwise (each a “Transfer”). Except as
provided above, no Transfer of the SARs granted hereunder, whether voluntary or
involuntary, by the operation of law or otherwise, shall vest in any person or
entity, any direct or indirect title, interest or right therein whatsoever, but
immediately upon any such attempted Transfer, all SARs granted hereunder shall
cease to exist and be extinguished and be of no further force or effect.
7. No Guarantee of Continued Service. SARS HOLDER ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SARS PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING IN THE RELATIONSHIP AT THE WILL OF THE COMPANY (NOT THROUGH THE ACT
OF BEING ENGAGED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER). SARS
HOLDER FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH SARS
HOLDER’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE RELATIONSHIP AT ANY TIME,
WITH OR WITHOUT CAUSE.
8. Withholding. All amounts paid to the SARs Holder hereunder shall be subject
to normal federal, state and, if applicable, local or foreign tax withholding
and deductions imposed by any one or more federal, state, local and/or foreign
governments, or pursuant to any foreign or domestic applicable law, rule or
regulation.
9. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Award Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and SARs Holder
with respect to the subject matter hereof, and may not be modified (except as
provided herein and in the Plan) adversely to the SARs Holder’s interest except
by means of a writing signed by the Company and SARs Holder. This agreement is
governed by the internal substantive laws but not the choice of law rules of the
State of Delaware.
10. Confidentiality, Non-Compete and Non-Solicit. Pursuant to the terms and
conditions of the Plan, SARs Holder has executed and delivered to the Company
the Confidentiality, Non-Compete and Non-Solicit Agreement attached hereto as
Exhibit B.

 

3



--------------------------------------------------------------------------------



 



11. SARs Holder Acknowledgement. Receipt of a copy of the Plan and represents
that he or she is familiar with the terms and provisions thereof, and hereby
accepts this Award Agreement subject to all of the terms and provisions thereof.
SARs Holder has reviewed the Plan and this Award Agreement in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Option and fully understands all provisions of the Award Agreement. SARs Holder
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Compensation Committee of the Board of Directors upon any
questions arising under the Plan or this Award Agreement. SARs Holder further
agrees to notify the Company upon any change in the residence address indicated
below. A facsimile or photocopy of an executed counterpart of this Award
Agreement shall be sufficient to bind the party or parties whose signature(s)
appear thereon.

             
SARs Holder
      American Railcar Industries, Inc.    
 
           
By: 
 
      By: 
 
        James Cowan    

 

4



--------------------------------------------------------------------------------



 



EXHIBIT A
to
Stock Appreciation Rights Agreement
2005 EQUITY INCENTIVE PLAN
EXERCISE NOTICE
American Railcar Industries, Inc.
100 Clark St.
St. Charles, MO 63301
Attention: Treasury

  1.  
Exercise of SARs. Effective as of today,                     , 200 _____, the
undersigned (“Holder”) hereby elects to exercise                      SARs under
and pursuant to the 2005 Equity Incentive Plan (the “Plan”) and the Stock
Appreciation Rights Agreement dated                     , 200 _____ (the “Award
Agreement”). Capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in the Plan.

  2.  
Representations of Holder. Holder acknowledges that Holder has received, read
and understood the Plan and the Award Agreement and agrees to abide by and be
bound by their terms and conditions.

  3.  
Tax Consultation. Holder understands that Holder may suffer adverse tax
consequences as a result of Holder’s exercise of the SARs. Holder represents
that Holder has consulted with any tax consultants Holder deems advisable in
connection with the purchase or disposition of the Shares and that Holder is not
relying on the Company for any tax advice.

[Signatures appear on next page]

 

 



--------------------------------------------------------------------------------



 



SAR Exercise Notice

             
Submitted by:
      Accepted by:    
 
           
SARS HOLDER
      AMERICAN RAILCAR INDUSTRIES, INC.    
 
           
 
Signature
     
 
By    
 
           
 
Print Name
     
 
Title    
 
           
Address:
           
 
           
 
           
 
           
 
           
 
           
 
     
 
Date Received    

 

2



--------------------------------------------------------------------------------



 



EXHIBIT B
to
Stock Appreciation Rights and or Management Incentive Plan Agreement
CONFIDENTIALITY, NON-COMPETE AND
NON-SOLICITATION AGREEMENT
This CONFIDENTIALITY, NON-COMPETE AND NON-SOLICITATION AGREEMENT (hereinafter
referred to as “Agreement”) made as of the _____ th day of _____, 2009, between
American Railcar Industries, Inc. a corporation incorporated under the laws of
the State of Delaware (hereinafter referred to as “Company”) and _____
(hereinafter referred to as “Employee”).
WHEREAS, as a condition and inducement of the Company’s employment of,
participation in any equity incentive plans, or payment of any incentive owing
to, and transfer of confidential information to the Employee, the Company has
requested and the Employee has agreed to enter into this Agreement.
NOW THEREFORE in consideration of the provisions contained herein including the
Company’s employment of and transfer of confidential information to the
Employee, the Company and the Employee agree as follows:
1. DEFINITIONS
(a) For purposes of this Agreement the terms:
(i) “Affiliate” shall mean with respect to any specified Person, another Person
which, directly or indirectly, controls, is controlled by, or is under common
control with such specified Person;
(ii) “Company” shall mean American railcar Industries, Inc. and/or any of its
subsidiaries, parent or related corporations;
(iii) “Confidential Information” shall mean all information disclosed or
otherwise made available to the Employee by the Company, Affiliates, employees
or representatives, about or relating to the Company’s, or any of its
Affiliates’ plans, business or activities, or employees, including, but not
limited to the information set forth in any business plan of the Company and
information concerning advertising, marketing plans and strategies, finances or
financial condition, accounting, methods, processes, trade secrets, Intellectual
Property, product and business plans, and current or potential customer, client,
business partner or supplier lists and records, service charges, rates and fees,
investments plans or projections, research in respect of acquired or potential
target investments and communications and all Work Product;

 

 



--------------------------------------------------------------------------------



 



(iv) “Intellectual Property” shall mean all source-codes, object-codes, manuals
and other documentation and materials (whether or not in written form) and all
versions thereof, together with all other patents, licenses, trademarks, service
marks, trade names (whether registered or unregistered), copyrights, proprietary
computer software, proprietary inventions, proprietary technology, technical
information, intellectual property, discoveries, designs, proprietary rights and
non-public information, trade secrets, in each case, whether or not patentable;
(v) “Person” an individual, corporation, partnership, trust or unincorporated
organization, limited liability company, limited liability partnership, joint
venture, joint stock company, any governmental agency or instrumentality or any
other entity;
(vi) “Work Product” shall mean all work product (tangible, recorded or
otherwise, and without regard to the form or condition or state of completion)
including, without limitation, Intellectual Property invented, created,
assembled or developed in connection with, with respect to, for, or in relation
to, the Company during the Employee’s employment by the Company.
2. CONFIDENTIALITY
(a) The Employee shall not (either during the continuance of the Employee’s
employment by the Company or at any time thereafter) disclose any Confidential
Information to any Person other than designated employees of the Company, and
all such Confidential Information, either in electronic, printed or verbal form
will remain the property of the Company and shall not be used by the Employee
(either during the continuance of employment by the Company or at any time
thereafter) for Employees own purpose or for any purpose other than those of the
Company. The Employee agrees that the Company will retain proprietary rights in
the Confidential Information and disclosure to or awareness by the Employee of
the Confidential Information shall not be deemed to confer any rights whatsoever
to the Employee in respect of any part of the Confidential Information.
(b) The restrictions and covenants set forth in (a) above applicable to the
Confidential Information shall not apply to any portion of the Confidential
Information that the Employee can clearly demonstrate is at the time of
disclosure or thereafter generally available to and known by the public (other
than as a result of its disclosure by the Employee in breach of his obligations
herein).
(c) In the event that the Employee is (i) requested by interrogatory, subpoena,
deposition, civil investigation demand or other similar legal process or
(ii) required by applicable laws, rules or regulations, to disclose any
Confidential Information, the Employee shall provide the Company with prompt
written notice of any such request or requirement so that the Company may seek
an appropriate protective order. If, failing the entry of a protective order,
the Employee is, in the written opinion of its counsel, compelled to disclose
Confidential Information, the Employee may disclose that portion of the
Confidential Information which its counsel advises the Employee in such opinion
that it is compelled to disclose. In any event, the Employee will not oppose,
and shall assist, action by the Company in any such proceeding to obtain an
appropriate protective order or other reliable assurance that confidential
treatment will be accorded the Confidential Information.

 

2



--------------------------------------------------------------------------------



 



3. NON-COMPETE
The Employee covenants and agrees with the Company that during the continuance
of employment, and for a period of one (1) year from the date on which Employee
ceases to be an employee of the Company as a result of either the Employee’s
resignation or termination of employment by the Company for “Cause”, as defined
herein, the Employee will not:
(1) within the territory(ies) or region(s) for which the Employee is or was
responsible when employed, (if the Employee was assigned to a territory or
region) or,
(2) (if the employee did not have responsibility for a territory or region),
within fifty miles from the location at which the employee performed work on
behalf of the Company, either directly or indirectly, as principal, agent,
owner, employee, partner, investor, shareholder (other than solely as a holder
of not more than 1% of the issued and outstanding shares of any public
corporation), consultant, advisor or otherwise howsoever participate in, act
for, or on behalf of, or for the benefit of, own, operate, carry on or engage in
the operation of or have any financial interest in or provide, directly or
indirectly, financial assistance to or lend money to or guarantee the debts or
obligations of, any Person carrying on or engaged in any business that is
competitive with or identical to the business conducted by the Company in the
United States of America (the “Business”). For purposes of this Paragraph 3, any
one of the following shall constitute “Cause”: (1) the Employee’s material
breach of this Agreement or Company policy; (2) the Company’s default in
performing its obligations under contracts with other persons or business
entities, or Company’s suffering of economic harm, if directly caused by the
Employee; (3) the Employee’s fraud with respect to the business or affairs of
the Company or if the Employee is convicted of committing a felony or any crime
involving moral turpitude; or (4) other misconduct by the Employee.
4. NON-SOLICITATION
The Employee covenants and agrees with the Company that during the continuance
of this employment, and for a period of one (1) year from the date on which he
ceases to be an employee of the Company for any reason, the Employee shall not
directly, or indirectly, for himself or for any other person or entity:
(a) attempt to divert or, solicit, interfere with or endeavor to entice away
from, or attempt to do any of the forgoing with respect to, the Company or its
Affiliates, any customer, client or any Person in the habit of dealing with the
Company or its Affiliates, with whom the Employee had contact with in a business
capacity, was responsible for, or had knowledge of Confidential Information
about, and the Employee shall refrain from committing any act which would in any
manner jeopardize any relationship the Company has or may have with any
customer, client or any person or entity;

 

3



--------------------------------------------------------------------------------



 



(b) interfere with, entice away, hire, encourage, or otherwise attempt to obtain
the withdrawal of any employee of the Company or Affiliates in relation to the
Business; or
(c) advise any Person or entity not to do business with the Company or
Affiliates in relation to the Business.
5. INJUNCTIVE RELIEF
Irreparable harm shall be presumed if the Employee breaches or threatens to
breach any agreement, covenant or provision of this Agreement, and under such
circumstances damages will be impossible to ascertain. Accordingly, the Employee
agrees that in the event of any breach or threatened breach of this Agreement,
the Company shall be entitled to an injunction and other equitable relief
without being required to show irreparable harm, without posting any bond or
security in connection therewith, and that any court of competent jurisdiction
may immediately enjoin any breach or threatened breach of this Agreement. The
equitable remedies contemplated hereby shall not be deemed to be exclusive
remedies for a breach of this Agreement but shall be in addition to all other
remedies available at law or equity.
6. INVALIDITY
If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under any present or future law, and if the rights or obligations
under this Agreement will not be materially and adversely affected thereby,
(a) such provision shall be fully severable; (b) this Agreement shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a part hereof; (c) the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance from this
Agreement; and (d) in lieu of such illegal, invalid, or unenforceable provision,
there shall be added automatically as a part of this Agreement a legal, valid,
and enforceable provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible.
7. ACKNOWLEDGEMENT
The Employee acknowledges reading and understanding the terms and conditions of
this Agreement, and that the Company has provided a reasonable opportunity for
the employee, if the Employee so chooses, to seek independent legal advice prior
to executing this Agreement.

 

4



--------------------------------------------------------------------------------



 



8. GOVERNING LAW/JURISDICTION/SERVICE OF PROCESS
The validity, interpretation, performance, and enforcement of this Agreement
shall be governed by the laws of the State of New York without regard to the
conflict of laws. In any action between or among the parties arising out of this
Agreement, (i) each of the parties irrevocably consents to the exclusive
jurisdiction and venue of the federal and state courts located in the State of
New York; (ii) if any such action is commenced in a state court, then, subject
to applicable law, neither party shall object to the removal of such action to
any federal court located in the State of New York; (iii) each of the parties
irrevocably waives the right to trial by jury; and (iv) each of the parties
irrevocably consents to service of process by first class certified mail, return
receipt requested, postage prepaid, to the address of such party set forth in
the signature page hereto, unless a party notifies the other in writing of a
different address.
9. ENTIRE AGREEMENT/AMENDMENTS/WAIVERS/COUNTERPARTS/NOTICES
This Agreement shall constitute the entire agreement among the parties with
respect to the matters covered hereby and shall supersede all previous written,
oral or implied understandings among them with respect to such matters provided
however, that nothing herein shall limit the Employee’s responsibilities or the
Company’s rights under any business conduct policy. This Agreement or any of its
provisions shall not be amended, waived or otherwise modified except by a
writing executed by all of the parties hereto. No failure or delay by the
Company in exercising its rights and remedies under or with respect to this
Agreement shall operate as a waiver or bar any further exercise of such rights
and remedies. This Agreement may be executed in any number of counterparts, each
of which when executed shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument. All notices
hereunder shall be given in writing delivered to the address of the recipient
set forth on the signature page hereto.
10. MISCELLANEOUS
(a) This Agreement does not alter, change or modify the employment-at-will
relationship that exists between the Company and the Employee and nothing herein
shall be construed as requiring cause for or advance notice of termination of
employment.
(b) This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns, as the case may be. The Company may
assign this Agreement to any affiliate of the Company and to any successor or
assign of all or a substantial portion of the Company’s business. The Employee
may not assign or transfer any of his rights or obligations under this
Agreement.

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the parties hereto have executed this Confidentiality,
Non-Compete and Non-Solicitation Agreement as of the date first written above.

             
EMPLOYEE
      AMERICAN RAILCAR INDUSTRIES, INC.    
 
           
 
Signature
     
 
By:    

 

6